On Petition fob Reheabing..
Dowling, J.
We are asked to grant a rehearing in this cause, chiefly on grounds fully discussed in the original *360briefs, and which were carefully considered when the case was decided.
In addition to the reasons formerly presented by counsel for a reversal of the judgment, it is now contended that the decision is in conflict with the rule announced in Mulvane v. Rude, 146 Ind. 476. This case is readily distinguishable from that one. In Mulvane v. Rude, supra, the first and fifth items of the will were as follows: “First. I give and bequeath to my beloved wife, Sophia D. Folsom, in lieu of her interest in my lands, all my real estate in said town of Worthington, known and designated * * * as lots twenty-one, twenty-two, and the south half of lot twenty-three, with all the appurtenances thereto belonging, and all the household and kitchen furniture, pictures, ornaments, and all other personal property of every description whatever belonging to me at the time of my decease, except money on hand or on deposit, notes, bills, bonds, and judgments of which I may be possessed at said time. Fifth. * * * And now, having full confidence in the judgment of and integrity of my wife, and there being a strong probability that she may survive me for some years, and fearing that some of my heirs may be unworthy of any special bequest before the decease of my said wife, I have therefore made the terms of this will as hereinbefore written, and will add the following suggestions to my said wife: that whatever part of the legacies hereinbefore made tp her and shall not have been expended or otherwise disposed of by her, may, at her decease, be given by her to such of my legal heirs as in her judgment shall need and would make good use of the same. But in case my wife should die intestate, whatever part or amount of the real and personal property hereinbefore willed to her which shall remain unexpended or otherwise undisposed of by her at her decease, I do will and bequeath to my daughter, Emily J. Mulvane, and her heirs.” In giving a construction to the above will this court said: “Under these rules *361counsel for appellant admit that the first item considered alone without regarding the fifth item, gave to the widow the real estate -in fee simple and the absolute title to the personal property.” 'It was held, therefore, that the widow, Sophia D. Folsom, took an absolute title to -the property in controversy, and that the devise -over to the appellant Emily J. Mulvane was void because repugnant to the grant of the absolute estate first given to the widow.
In the case before us the real estate was not given absolutely to the widow of Edward T. Hammond, nor was it devised to her generally, or indefinitely with a power of disposition. The Hammond will in terms gave no estate or property whatever to his widow. It conferred on her a naked power of disposition, and nothing more. Such a power may exist exclusive of a beneficial interest in the donee. Whatever interest Frances Hammond took under the will arose from implication only.
The rules announced in Mulvane v. Rude, supra, are expressly recognized and approved in the original opinion. But the language of the two wills differs in every essential particular. The devise to the widow in Mulvane v. Rude, supra, is express; while here no estate or interest whatever is described, and a naked power of disposition only is given. The same item of the will which confers on the widow a power to sell, plainly indicates the intention of the testator to create two estates, inconsistent with his supposed purpose to give to the widow an estate in feo simple.
We can discover no reason for any change of the original opinion herein and the petition for a rehearing is overruled.